PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,312,231
Issue Date: April 26, 2022
Application No. 17/259,645
Filing or 371(c) Date: 12 Jan 2021
Attorney Docket No. 022862-3451-US01 


:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:



This is a decision on the request for refund received March 1, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,500, stating that “[e]lectronic filing did not go through EFS ID 45101265.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue and  RCE (Request for Continued Examination) on February 28, 2022, however the papers were not uploaded into the Image File Wrapper, due to an EFS error, but the fees were received. An ePetition to Withdraw the Application from Issue was filed and autogranted on March 1, 2022, along with a petition fee.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,500 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions